Exhibit 10.9
EMPLOYMENT AGREEMENT
This AGREEMENT (“Agreement”) is made and entered into as of October 31, 2011
(the “Effective Date”) by and between THE WARNACO GROUP, INC., a Delaware
corporation (together with its successors and assigns, the “Company”), and
MARTHA J. OLSON (the “Executive”).
W I T N E S S E T H :
WHEREAS, the Company desires to employ the Executive and to enter into an
agreement embodying the terms of such employment and the Executive desires to
enter into this Agreement and to accept such employment, subject to the terms
and provisions of this Agreement; and
WHEREAS, this Agreement supersedes in its entirety the Executive’s current
employment agreement, dated as of December 3, 2008.
NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the receipt of which is
mutually acknowledged, the Company and the Executive (individually a “Party” and
together the “Parties”) agree as follows:
1. Certain Definitions.
(a) “Affiliate” of a specified person or entity shall mean a person or entity
that directly or indirectly controls, is controlled by, or is under common
control with, the person or entity specified.
(b) “Board” shall mean the Board of Directors of The Warnaco Group, Inc.
(c) “Cause” shall mean:
(i) willful misconduct by the Executive which causes material harm to the
interests of the Company or any of its Affiliates;
(ii) willful and material breach of duty by the Executive in the course of her
employment, which, if curable, is not cured within 10 days after Executive’s
receipt of written notice from the Company;
(iii) willful failure by the Executive, after having been given written notice
from the Company, to perform her duties other than a failure resulting from
Executive’s incapacity due to physical or mental illness;

 

 



--------------------------------------------------------------------------------



 



(iv) indictment of the Executive for a felony, a crime involving moral turpitude
or any crime involving the business of the Company or any of its Affiliates
which, in the case of such crime involving the business of the Company or any of
its Affiliates, is injurious to such business; or
(v) failure of the Executive to give 90 days prior written notice of a voluntary
resignation (other than for Good Reason or Disability), unless such failure is
waived in writing by an authorized officer of the Company or the Company
shortens the notice period in accordance with Section 5(c) hereof.
For purposes of this Cause definition, no act or failure to act, on the part of
the Executive, shall be considered willful unless it is done, or omitted to be
done, by her in bad faith and without reasonable belief that her action was in
the best interests of the Company. The determination to terminate the
Executive’s employment for Cause shall be made by the full Board by no less than
majority vote and prior to such determination the Executive and her legal
representatives shall have the right to appear before the Board or a committee
designated by the Board.
(d) “Change in Control” shall mean any of the following:
(i) any “person” (as such term is used in Sections 3(a)(9) and 13(d) of the
Securities Exchange Act of 1934, as amended) or group of persons acting jointly
or in concert, but excluding a person who owns more than 5% of the outstanding
shares of the Company as of the Effective Date, becomes a “beneficial owner” (as
such term is used in Rule 13d-3 promulgated under that Act), of 50% or more of
the Voting Stock of the Company;
(ii) all or substantially all of the assets of the Company are disposed of
pursuant to a merger, consolidation or other transaction (unless the
shareholders of the Company immediately prior to such merger, consolidation or
other transaction beneficially own, directly or indirectly, in substantially the
same proportion as they owned the Voting Stock of the Company all of the Voting
Stock or other ownership interests of the entity or entities, if any, that
succeed to the business of the Company); or
(iii) approval by the shareholders of the Company of a complete liquidation or
dissolution of all or substantially all of the assets of the Company.
For purposes of this Change in Control definition, “Voting Stock” shall mean the
capital stock of any class or classes having general voting power, in the
absence of specified contingencies, to elect the directors of the Company.

 

2



--------------------------------------------------------------------------------



 



(e) “Date of Termination” shall mean:
(i) if the Executive’s employment is terminated by the Company, the date
specified in the notice by the Company to the Executive that her employment is
so terminated; provided that for a termination for Cause such notice is
delivered after the Board determination as set forth in Section 1(c) hereof;
(ii) if the Executive voluntarily resigns her employment, 90 days after receipt
by the Company of written notice from the Executive that the Executive is
terminating her employment or, if the Company shortens the required notice
period in accordance with Section 5(c), the date of termination specified in
such notice;
(iii) if the Executive’s employment is terminated by reason of death, the date
of death;
(iv) if the Executive’s employment is terminated for Disability, 30 days after
written notice is given as specified in Section 1(f) below; or
(v) if the Executive resigns her employment for Good Reason, 30 days after
receipt by the Company of timely written notice from the Executive in accordance
with Section 1(g) below unless the Company cures the event or events giving rise
to Good Reason within 30 days after receipt of such written notice.
(f) “Disability” shall mean the Executive’s inability, due to physical or mental
incapacity, to substantially perform her duties and responsibilities for a
period of 120 consecutive days as determined by a medical doctor selected by the
Company and reasonably acceptable to the Executive. In no event shall any
termination of the Executive’s employment for Disability occur until the Party
terminating her employment gives written notice to the other Party in accordance
with Section 14 below.
(g) “Good Reason” shall mean the occurrence of any of the following without the
Executive’s prior written consent:
(i) a material diminution by the Company in the Executive’s authority, duties or
responsibilities as Group President, Intimate Apparel and Swimwear or the
assignment to the Executive by the Company of any duties materially inconsistent
with such position;
(ii) a reduction in (A) Base Salary or (B) Target Bonus opportunity as a
percentage of Base Salary;
(iii) in connection with or following a Change in Control, a change in reporting
structure such that the Executive reports to an executive officer position (such
as Chief Operating Officer or Chief Financial Officer) other than the executive
officer position she was reporting to immediately prior to the Change in
Control;

 

3



--------------------------------------------------------------------------------



 



(iv) the removal by the Company of the Executive as Group President, Intimate
Apparel and Swimwear of the Company or the failure by the Board to elect or
reelect the Executive as an executive officer of the Company;
(v) requiring the Executive to be principally based at any office or location
more than 50 miles from her current place of employment; or
(vi) the failure of a successor to all or substantially all of the assets of the
Company to assume the Company’s obligations under this Agreement either in
writing or as a matter of law within 15 days after a merger, consolidation, sale
or similar transaction.
Anything herein to the contrary notwithstanding, the Executive shall not be
entitled to resign for Good Reason (i) if the occurrence of the event otherwise
constituting Good Reason is the result of Disability, a termination by the
Company for which notification has been given or a voluntary resignation by the
Executive other than for Good Reason and (ii) unless the Executive gives the
Company written notice of the event constituting “Good Reason” within 90 days of
the occurrence of such event and the Company fails to cure such event within
30 days after receipt of such notice.
(h) “Notice Period” means the period from the date of a notice of termination as
set forth in Section 1(e)(ii) (for a voluntary resignation by the Executive)
through the Date of Termination.
(i) “Separation From Service” shall mean a termination of the Executive’s
employment in a manner consistent with Final Treasury Regulations 1.409A-1(h).
2. Position; Term.
During the Term, the Executive shall be employed by the Company as Group
President, Intimate Apparel and Swimwear and shall perform such duties and
responsibilities as determined by the Company’s Chief Operating Officer or such
other executive officer position which the Executive reports to, in all cases
consistent with such position. The Executive shall devote her full business time
and attention to the satisfactory performance of such duties. Anything herein to
the contrary notwithstanding, nothing shall preclude the Executive from
(i) subject to reasonable approval of the Board, serving on the boards of
directors of trade associations and/or charitable organizations or other
business corporations (provided such service is not prohibited under Section
7(a)(i) below), (ii) engaging in charitable activities and community affairs and
(iii) managing her personal investments and affairs, provided that the
activities described in the preceding clauses (i) through (iii) do not
materially interfere with the proper performance of the Executive’s duties and
responsibilities hereunder. The term of the Executive’s employment hereunder
shall begin on January 1, 2011 (the “Commencement Date”) and end at the close of
business on December 31, 2012; provided, however, that the Term shall thereafter
be automatically extended for additional one-year periods, unless either the
Company or the Executive gives the other written notice at least 120 days prior
to the then-scheduled expiration of the Term that such Party is electing not to
so extend the Term (the initial term plus any extension thereof in accordance
herewith being referred to herein as the “Term”). Notwithstanding the foregoing,
the Term shall end on the date on which the Executive’s employment is terminated
by either Party in accordance with the provisions herein.

 

4



--------------------------------------------------------------------------------



 



3. Compensation.
(a) Base Salary. During the Term, the Executive shall be paid an annualized Base
Salary of $650,000 (“Base Salary”), payable in accordance with the regular
payroll practices of the Company, subject to annual review by the Board (or the
Compensation Committee of the Board) in its sole discretion. During the Term,
the Base Salary may not be decreased without the Executive’s prior written
consent. The Executive shall not be entitled to any compensation for service as
an officer or member of any board of directors of any Affiliate. After any
increase in base salary approved by the Board (or the Compensation Committee of
the Board), the term “Base Salary” as used in this Agreement shall thereafter
refer to the increased amount.
(b) Annual Incentive Awards. During the Term (including for fiscal year 2011 and
thereafter), the Executive shall be eligible to receive an annual incentive
award (provided the Executive was employed continuously during the applicable
fiscal year) pursuant to the Company’s Incentive Compensation Plan, as amended
(or such other annual incentive plan as may be approved by its shareholders), in
effect for the applicable fiscal year (“Bonus Plan”). During the Term, the
Executive’s annual incentive award for fiscal year 2011 and thereafter shall
have a target of 85% of Base Salary (“Target Bonus”), with a potential maximum
award as set forth in the Bonus Plan. Any bonus shall, in all events, be based
on the Executive’s achievement of annual performance and other targets approved
by the committee administering the Bonus Plan. The amount and payment of any
annual incentive award shall be determined in accordance with the Bonus Plan and
shall be payable to the Executive when bonuses for the applicable performance
period are paid to other senior executives of the Company, but in all events no
later than the 70th day following the end of the fiscal year for which the
annual incentive award has been earned. After any increase in the Executive’s
target annual bonus opportunity as a percentage of Base Salary as approved by
the Board (or the Compensation Committee of the Board), the term “Target Bonus”
as used in this Agreement shall thereafter refer to the increased target
opportunity.
(c) Long-Term Incentive Awards. Subject to Section 5 hereof, the Executive was
granted the following equity awards on September 9, 2008: 4,100 shares of
restricted stock (“Restricted Stock”) and an option to purchase 10,000 shares of
the common stock of The Warnaco Group, Inc. (“Option”) in accordance with the
applicable equity plan. The Restricted Stock will cliff vest on September 9,
2011 and the Option shall vest (and become exercisable) in three equal annual
installments on September 9, 2009, September 9, 2010 and September 9, 2011,
provided in both cases that the Executive is employed by the Company through
such applicable vesting date and has not given notice to the Company that the
Executive is voluntarily resigning without Good Reason prior to such applicable
vesting date. Thereafter, commencing in fiscal year 2011 and provided the Term
is in effect and the Executive continues to be employed by the Company, the
Executive shall be eligible to participate in the Company’s equity incentive
plans (“Stock Incentive Plan”). Except as otherwise provided herein, all equity
grants shall be governed by the applicable equity plan and/or award agreement.
The Executive shall be subject to the equity ownership, retention and other
requirements applicable to senior executives of the Company.

 

5



--------------------------------------------------------------------------------



 



(d) Supplemental Award. During the Term beginning with fiscal year 2011,
provided the Executive is employed by the Company on the applicable grant date,
the Executive shall be entitled to an annual award with an aggregate grant date
value equal to 10% of the sum of Base Salary plus Annual Bonus as defined in
this paragraph 3(d) if the Executive will be less than less than age 60 at the
end of the applicable fiscal year and 13% of such amount if the Executive will
be age 60 or older by the end of the applicable fiscal year (“Supplemental
Award”). For this purpose, Base Salary shall be the Base Salary paid to the
Executive for the fiscal year prior to the award year and Annual Bonus shall be
the annual bonus awarded to the Executive by the Board for such fiscal year. The
Supplemental Award shall not be awarded to the Executive until after the
determination by the Board of the Executive’s annual bonus for the prior fiscal
year and 50% of the value of the Supplemental Award shall be awarded in the form
of restricted shares pursuant to the applicable Stock Incentive Plan (“Career
Shares”) and 50% shall be awarded in the form of a credit to a bookkeeping
account maintained by the Company for the Executive’s account (the “Notional
Account”). Any Career Shares awarded hereunder shall be governed by the
applicable Stock Incentive Plan and, if applicable, any award agreement. For
purposes of this Section 3(d), each Career Share shall be valued at the closing
price of a share of the Company’s common stock (“Share”) on the date that the
Supplemental Award is made. For the Notional Account, the Company shall select
the investment alternatives available to the Executive under the Company’s
401(k) plan. The balance in the Notional Account shall periodically be credited
(or debited) with the deemed positive (or negative) return based on returns of
the permissible investment alternative or alternatives under the Company’s
401(k) plan as selected in advance by the Executive (and in accordance with the
applicable rules of such plan or investment alternative) to apply to such
Notional Account, with such deemed returns calculated in the same manner and at
the same times as the return on such investment alternative(s). The Company’s
obligation to pay the amount credited to the Notional Account, including any
return thereon provided for in this Section 3(d), shall be an unfunded
obligation to be satisfied from the general funds of the Company. Except as
otherwise provided in Section 5 below or the applicable Stock Incentive Plan and
provided that the Executive is employed by the Company on such vesting date, any
Supplemental Award granted in the form of Career Shares will vest as follows:
50% of the Career Shares will vest on the earlier of the Executive’s 62nd
birthday or upon the Executive’s obtaining 15 years of “Vesting Service” and
100% of the Career Shares will vest on the earliest of (i) the Executive’s 65th
birthday, (ii) upon the Executive obtaining 20 years of “Vesting Service” or
(iii) 10th anniversary of the date of grant. Except as otherwise provided in
Section 5 below, and provided that the Executive is employed by the Company on
such vesting date, any Supplemental Award granted as a credit to the Notional
Account (as adjusted for any returns thereon) (“Adjusted Notional Account”))
shall vest as follows: 50% on the earlier of the Executive’s 62nd birthday or
upon the Executive obtaining 5 years of “Vesting Service” and 100% on the
earlier of the Executive’s 65th birthday and upon the Executive obtaining
10 years of “Vesting Service”. In addition, any unvested Adjusted Notional
Account shall vest upon a Change in Control as defined in Section 1(d)(i) or
(ii) hereof. For purposes of this Section 3(d), “Vesting Service” shall mean the
period of time that the Executive is employed by the Company as an executive
officer. Subject to Section 15(b) hereof, upon vesting the Career Shares will be
delivered to the Executive in the form of Shares. The vested balance in the
Adjusted Notional Account, if any, shall not be distributed to the Executive
until there has been a Separation From Service or, if earlier, there has been a
Change in Control as defined in Section 1(d)(i) or (ii) hereof and, at such
time, shall only be distributed at the earliest time that

 

6



--------------------------------------------------------------------------------



 



satisfies the requirements of this Section 3(d). Upon a Change in Control as
defined in Section 1(d)(i) or (ii), the vested Adjusted Notional Account,
subject to Section 15(b) hereof, shall be paid to the Executive in a lump-sum
cash payment. In addition, if the Executive’s employment is terminated for any
reason, after taking into account Section 5 hereof, any unvested Supplemental
Awards (whether in the form of Career Shares or the Adjusted Notional Account)
shall be forfeited and any vested balance in the Adjusted Notional Account,
subject to Section 15(b) hereof, shall be paid to the Executive in a cash
lump-sum payment immediately following the Executive’s Separation From Service;
provided, however, that if the Executive is a “specified employee” as determined
pursuant to Section 409A of the Internal Revenue Code of 1986, as amended from
time to time (the “Code”), and the regulations promulgated thereunder (“Section
409A”) as of the date of the Executive’s Separation From Service, such
distribution shall not be made until the first business day of the seventh
calendar month following the month in which the Executive’s Separation From
Service occurs. The Executive can elect to delay the time and/or form of payment
of the Adjusted Notional Account under this Section 3(d), provided such election
is delivered to the Company in writing at least 12 months before the scheduled
payment date for such payment and the new payment date for such payment is not
earlier than (i) the Executive’s death, (ii) the Executive’s “disability” which
satisfies the requirements of Section 409A(a)(2)(C) of the Code and its
implementing regulations, or (iii) five (5) years from the originally scheduled
payment date. Upon the expiration or termination of the Term, the vesting and
payment dates in this Section 3(d) (without regard to Section 5, except as
otherwise expressly provided in Section 5(d) of this Agreement) and the election
right in this Section 3(d) shall continue to apply to any outstanding
Supplemental Award.
4. Employee Benefits.
(a) Employee Benefit Programs. During the Term, subject to the Company’s right
to amend, modify or terminate any benefit plan or program, the Executive shall
be entitled to participate in all employee savings and welfare benefit plans and
programs generally made available to the Company’s senior-level executives as
such plans or programs may be in effect from time to time. During the Term, the
Executive shall also be entitled to a paid annual physical medical exam as
approved by the Company and Company-paid term life insurance with a benefit
equal to $1 million, provided the Company can obtain such insurance at
commercially reasonable premium levels and the Executive complies with any
underwriting requirements by the insurance provider. During the Term, the
Executive shall be entitled to four weeks paid vacation per calendar year.
(b) Business Expenses. During the Term, the Company shall reimburse the
Executive for all reasonable business expenses incurred by her in performance of
her duties hereunder in accordance with Company policy, including, but not
limited to, the proper documentation of such expenses. The Company’s business
travel policy shall apply to the Executive.
(c) Perquisites. During the Term, the Executive shall be entitled to perquisites
provided to other senior-level executives, including a monthly car allowance of
up to a maximum of $1,000.

 

7



--------------------------------------------------------------------------------



 



(d) General Limitation. Notwithstanding anything elsewhere to the contrary,
except to the extent any reimbursement, payment or entitlement pursuant to this
Section 4 does not constitute a “deferral of compensation” within the meaning of
Section 409A, (i) the amount of expenses eligible for reimbursement or the
provision of any in-kind benefit (as defined in Section 409A) to the Executive
during any calendar year will not affect the amount of expenses eligible for
reimbursement or provided as in-kind benefits to the Executive in any other
calendar year, (ii) the payments or reimbursements for expenses for which the
Executive is entitled shall be made on or before the last day of the calendar
year following the calendar year in which the applicable expense is incurred and
(iii) the right to payment or reimbursement or in-kind benefits may not be
liquidated or exchanged for any other benefit.
5. Termination of Employment. The Term of this Agreement and the Executive’s
employment hereunder shall terminate as of the Date of Termination in the
following circumstances:
(a) Termination Without Cause by the Company or Resignation for Good Reason by
the Executive. In the event that during the Term the Executive’s employment is
terminated without Cause by the Company (other than due to Disability) or the
Executive resigns for Good Reason and Section 5(d) below does not apply, subject
to Section 15(c) hereof and delivering a valid Release as required in Section
5(g) hereof, the Executive shall be entitled to:
(i) payment of Base Salary through the Date of Termination, payable on the first
regularly scheduled payroll date following the Date of Termination;
(ii) payment of an amount equal to one times Base Salary, payable in a cash lump
sum to the Executive on the 60th day following the Date of Termination;
(iii) a pro-rata annual bonus determined by multiplying the amount of the annual
bonus the Executive would have received had her employment continued through the
end of the fiscal year in which the Date of Termination occurs by a fraction,
the numerator of which is the number of days during such fiscal year that the
Executive was employed by the Company and the denominator of which is 365,
payable when bonuses for such fiscal year are paid to other Company executives
(but in all events in the fiscal year following the fiscal year in which the
Date of Termination occurs and no later than 60 days after the end of fiscal
year in which the Date of Termination occurs);
(iv) immediate vesting as of the Date of Termination of 50% of any restricted
stock (other than the Career Shares) that remains unvested as of the Date of
Termination;
(v) with respect to any stock options granted on or after the Effective Date and
which are vested and outstanding as of the Date of Termination, continued
exercisability for 12 months following the Date of Termination or the remainder
of the option term, if shorter

 

8



--------------------------------------------------------------------------------



 



(vi) continued participation on the same terms as immediately prior to the Date
of Termination for the Executive and her eligible dependents in the Company’s
medical and dental plans in which she and her eligible dependents were
participating immediately prior to the Date of Termination until the earlier of
(a) 12 months following the Date of Termination, and (b) the date, or dates, the
Executive receives coverage under the plans or programs of a subsequent employer
provided that in no event shall there be any gross-up provided by the Company
for any income tax liabilities or otherwise; and
(vii) any amount due the Executive as of the Date of Termination that remains
unpaid by the Company (without duplication of any payment or entitlement
hereunder), payable on the first regularly scheduled payroll date following the
Date of Termination or, if later, in accordance with the applicable plan or
policy.
(b) Termination upon Death or due to Disability. In the event that during the
Term the Executive’s employment is terminated upon death or due to Disability,
subject to Section 15(c) hereof, the Executive (or her estate or legal
representative, as the case may be) shall be entitled to:
(i) payment of Base Salary through the Date of Termination, payable on the first
regularly scheduled payroll date following the Date of Termination;
(ii) a pro-rata annual bonus determined by multiplying the amount of the annual
bonus the Executive would have received had her employment continued through the
end of the fiscal year in which the Date of Termination occurs by a fraction,
the numerator of which is the number of days during such fiscal year that the
Executive was employed by the Company and the denominator of which is 365,
payable when bonuses for such fiscal year are paid to other Company executives
(but in all events in the fiscal year following the fiscal year in which the
Date of Termination occurs and no later than 60 days after the end of fiscal
year in which the Date of Termination occurs);
(iii) immediate vesting as of the Date of Termination of 50% of any restricted
stock (other than Career Shares) that remains unvested as of the Date of
Termination; and
(iv) immediate vesting as of the Date of Termination of 50% of any previously
granted Supplemental Award that remains unvested as of the Date of Termination,
payable in accordance with Section 3(d) above; and
(v) any amount due the Executive as of the Date of Termination that remains
unpaid by the Company (without duplication of any payment or entitlement
hereunder), payable on the first regularly scheduled payroll date following the
Date of Termination or, if later, in accordance with the applicable plan or
policy.

 

9



--------------------------------------------------------------------------------



 



(c) Termination by the Company for Cause or a Voluntary Resignation by the
Executive. In the event that during the Term the Company terminates the
Executive’s employment for Cause or the Executive voluntarily resigns, the
Executive shall be entitled to her Base Salary and employee benefits through the
Date of Termination. A voluntary resignation by the Executive of her employment
shall be effective upon 90 days prior written notice by the Executive to the
Company and failure by the Executive to provide such notice shall be deemed to
be a breach of this Agreement.
(d) Termination without Cause by the Company or Resignation for Good Reason by
the Executive Upon or Following a Change in Control. In the event that the
Executive’s employment is terminated without Cause by the Company (other than
due to Disability) or the Executive resigns for Good Reason, in both cases upon
or within one year following a Change in Control (provided the Term is still in
effect or has expired during this one-year period), subject to Section 15(c)
hereof delivering a valid Release as required in Section 5(g) hereof, the
Executive shall be entitled to:
(i) payment of Base Salary through the Date of Termination, payable on the first
regularly scheduled payroll date following the Date of Termination;
(ii) an amount equal to 2 times the sum of (a) Base Salary plus (b) Target
Bonus, payable in a cash lump sum on the 60th day following the Date of
Termination;
(iii) a pro-rata Target Bonus for the year of termination, determined by
multiplying the Target Bonus by a fraction, the numerator of which is the number
of days the Executive was employed by the Company during the year in which the
Date of Termination occurs and the denominator of which is 365, payable in a
cash lump sum on the 60th day following the Date of Termination;
(iv) immediate vesting as of the Date of Termination of all outstanding equity
awards (other than Career Shares), with any vested and outstanding stock options
granted on or after the Effective Date remaining exercisable for 24 months
following the Date of Termination or the remainder of the option term, if
shorter;
(v) immediate vesting as of the Date of Termination of any previously granted
Supplemental Award, payable in accordance with Section 3(d) above;
(vi) continued participation on the same terms as immediately prior to the Date
of Termination for the Executive and her eligible dependents in the Company’s
welfare benefit plans in which she and her eligible dependents were
participating immediately prior to the Date of Termination until the earlier of
(a) 24 months following the Date of Termination, and (b) the date, or dates, the
Executive receives substantially equivalent coverage under the plans or programs
of a subsequent employer; provided that in no event shall there be any gross up
provided by the Company for any tax liabilities or otherwise; and

 

10



--------------------------------------------------------------------------------



 



(vii) any amount due the Executive as of the Date of Termination that remains
unpaid by the Company (without duplication of any payment or entitlement
hereunder), payable on the first regularly scheduled payroll date following the
Date of Termination or, if later, in accordance with the applicable plan or
policy.
(e) Obligations During Notice Period. In the event that the Executive
voluntarily resigns her employment (other than for Good Reason), the Executive
shall continue to be an employee of the Company during the Notice Period. As
such, her fiduciary duties and other obligations as an employee of the Company
shall continue during the Notice Period and the Executive agrees to cooperate in
the transition of her responsibilities during such period. The Company shall
have the right to direct the Executive to no longer come to work, or not to
perform any work for the Company, during the Notice Period and, if the Company
so directs, in addition to her fiduciary duties and other obligations as an
employee and her commitments pursuant to Sections 6, 7, 8 and 9 hereof, the
Executive agrees to refrain during the Notice Period from contacting any
customers, clients, advertisers, suppliers, agents, professional advisors or
employees of the Company or any of its Affiliates. In the case of a voluntary
resignation by the Executive, the Company may shorten the Notice Period by
providing written notice to the Executive, in which event the Executive’s
employment shall terminate on the date stated in such notice; provided that the
Company shall continue to pay the Executive her Base Salary through the end of
the original Notice Period.
(f) Termination of the Executive’s Employment by the Company Upon or After the
Expiration of the Term. If the Company provides written notice to the Executive
in accordance with Section 2 above that the Term shall not renew and upon, or at
any time after, such expiration of the Term the Company terminates the
Executive’s employment under circumstances that during the Term would constitute
a termination of employment without Cause, the Executive shall be entitled to
the same payments, benefits and entitlements as a Termination without Cause
under Section 5(a) hereof; provided that if such notice of non-renewal of the
Term and such termination both occur on or within one year following a Change in
Control, then the Executive shall be entitled to the payments, benefits and
entitlements under Section 5(d) hereof, in all cases subject to Section 15(c)
and delivering a valid Release as required in Section 5(g) hereof.
(g) Exclusivity of Benefits; Releases of Claims. Any payments provided pursuant
to Section 5(a), Section 5(d) or Section 5(f) above shall be in lieu of any
salary continuation arrangements under any other severance program of the
Company or any Affiliate and, in all events, the Executive shall not be entitled
to duplication of any benefit or entitlement (whether pursuant to this
Agreement, any other plan, policy, arrangement of, or other agreement with, the
Company or any Affiliate or pursuant to law). In order to be entitled to any
payments, rights and other entitlements pursuant to this Agreement or otherwise,
the Executive must comply with the covenants and/or acknowledgements contained
in Sections 6, 7, 8 and 9 of this Agreement. As a condition of receiving the
severance and benefits pursuant to Section 5(a), Section 5(d) or Section 5(f),
as the case may be (except for those payments or benefits required to be paid or
provided by applicable law), the Executive shall be required to execute and
deliver to the Company a general release of claims in the form attached hereto
as Exhibit A (the “Release”) no later than 45 days following the Date of
Termination and not revoke such release within the applicable revocation period.
In the event the Executive revokes the Release, the Executive shall not be
entitled to the payments, rights or other entitlements hereunder other than as
required by applicable law.

 

11



--------------------------------------------------------------------------------



 



(h) Nature of Payments; No Mitigation. Any amounts due under this Section 5 are
in the nature of severance payments considered to be reasonable by the Company
and are not in the nature of a penalty. In the event of termination of her
employment for any reason in compliance with this Agreement, the Executive shall
be under no obligation to seek other employment and, except as specifically
provided for in this Section 5 (including, without limitation, Section 5(g)
hereof), there shall be no offset against amounts due to her on account of any
remuneration or benefits provided by any subsequent employment she may obtain.
(i) Resignation. Notwithstanding any other provision of this Agreement, upon the
termination of the Executive’s employment for any reason or, if earlier, upon
commencement of the Notice Period, unless otherwise requested by the Company,
the Executive shall immediately resign, if applicable, from all boards of
directors of the Company and of any Affiliate of the Company of which she may be
a member, and as a trustee of, or fiduciary to, any employee benefit plans of
the Company or any Affiliate. The Executive hereby agrees to execute any and all
documentation of such resignations upon request by the Company, but she shall be
treated for all purposes as having so resigned upon termination of her
employment or commencement of the Notice Period, as the case may be, regardless
of when or whether she executes any such documentation.
(j) Section 409A. Notwithstanding anything to the contrary in this Agreement or
elsewhere (except for Section 3(d) of this Agreement), if the Executive is a
“specified employee” as determined pursuant to Section 409A as of the date of
the Separation From Service and if any payment, benefit or entitlement provided
for in this Agreement or otherwise both (x) constitutes a “deferral of
compensation” within the meaning of Section 409A and (y) cannot be paid or
provided in a manner otherwise provided herein or otherwise without subjecting
the Executive to additional tax, interest or penalties under Section 409A, then
any such payment, benefit or entitlement that is payable during the first six
months following the Executive’s Separation From Service shall be paid or
provided to the Executive in a cash lump-sum on the earlier of the Executive’s
death or the first business day of the seventh calendar month following the
month in which the Executive’s Separation From Service occurs. In addition, any
payment, benefit or entitlement due upon a termination of the Executive’s
employment that represents a “deferral of compensation” within the meaning of
Section 409A (other than any payment due pursuant to Section 3(d) of this
Agreement) shall only be paid or provided to Executive upon a Separation From
Service, in which case any reference to “Date of Termination” in connection with
such payment, benefit or entitlement shall be deemed to be a reference to
“Separation From Service”, and the actual payment date within the time specified
in the applicable provision of Section 5 shall be within the Company’s sole
discretion. Notwithstanding anything to the contrary in this Section 5 or
otherwise, any payment or benefit under this Section 5 or otherwise which is
exempt from Section 409A pursuant to Final Treasury
Regulation 1.409A-1(b)(9)(v)(A) or (C) shall be paid or provided to the
Executive only to the extent the expenses are not incurred or the benefits are
not provided beyond the last day of the second taxable year of the Executive
following the taxable year of the Executive in which the Separation From Service
occurs; and provided further that the Company reimburses such expenses no later
than the last day of the third taxable year following the taxable year of the
Executive in which the Separation From Service occurs. Finally, to the extent
that the provision of any benefit pursuant to Section 5(a)(vi) or
Section 5(d)(vi) hereof is taxable to the Executive, any such reimbursement
shall be paid to the Executive on or before the last day of the Executive’s
taxable year following the taxable year in which the expense is incurred and
such reimbursement shall not be subject to liquidation or exchange for any other
benefit.

 

12



--------------------------------------------------------------------------------



 



6. Protection of Confidential Information and Company Property.
(a) During the Term and thereafter, other than in the ordinary course of
performing the Executive’s duties for the Company or as required in connection
with providing any cooperation to the Company pursuant to Section 9 below, the
Executive agrees that the Executive shall not disclose to anyone or make use of
any trade secret or proprietary or confidential information of the Company or
any Affiliate of the Company, including such trade secret or proprietary or
confidential information of any customer or other entity to which the Company
owes an obligation not to disclose such information, which the Executive
acquires during the course of the Executive’s employment (“Confidential
Information”), including, but not limited to, records kept in the ordinary
course of business, except when required to do so by a court of law, by any
governmental agency having supervisory authority over the business of the
Company or by any administrative or legislative body (including a committee
thereof) with apparent or actual jurisdiction to order the Executive to divulge,
disclose or make accessible such information. “Confidential Information” shall
not include information that (i) was known to the public prior to its disclosure
by the Executive; or (ii) becomes known to the public through no wrongful
disclosure by or act of the Executive or any representative of the Executive. In
the event the Executive is requested by subpoena, court order, investigative
demand, search warrant or other legal process to disclose any Confidential
Information, the Executive agrees, unless prohibited by law or Securities and
Exchange Commission regulation, to give the Company’s General Counsel prompt
written notice of any request for disclosure in advance of the Executive’s
making such disclosure and the Executive agrees not to disclose such information
unless and until the Company has expressly authorized the Executive to do so in
writing or the Company has had a reasonable opportunity to object to such
request or to litigate the matter (of which the Company agrees to keep the
Executive reasonably informed) and has failed to do so.
(b) The Executive hereby sells, assigns and transfers to the Company all of the
Executive’s right, title and interest in and to all inventions, discoveries,
improvements and copyrightable subject matter (the “Rights”) which during the
period of the Executive’s employment are made or conceived by the Executive,
alone or with others, and which are within or arise out of any general field of
the Company’s business or arise out of any work the Executive performs, or
information the Executive receives regarding the business of the Company, while
employed by the Company. The Executive shall fully disclose to the Company as
promptly as available all information known or possessed by the Executive
concerning any Rights, and upon request by the Company and without any further
remuneration in any form to the Executive by the Company, but at the expense of
the Company, execute all applications for patents and for copyright
registration, assignments thereof and other instruments and do all things which
the Company may deem necessary to vest and maintain in it the entire right,
title and interest in and to all such Rights.

 

13



--------------------------------------------------------------------------------



 



(c) The Executive agrees upon termination of employment (whether during or after
the expiration of the Term and whether such termination is at the instance of
the Executive or the Company), and regardless of the reasons therefor, or at any
time as the Company may request, the Executive will promptly deliver to the
Company’s General Counsel, and not keep or deliver to anyone else, any and all
of the following which is in the Executive’s possession or control: (i) Company
property (including, without limitation, credit cards, computers, communication
devices, home office equipment and other Company tangible property) and
(ii) notes, files, memoranda, papers and, in general, any and all physical
matter and computer files containing confidential or proprietary information of
the Company or any of its Affiliates, including any and all documents relating
to the conduct of the business of the Company or any of its Affiliates and any
and all documents containing confidential or proprietary information of the
customers of the Company or any of its Affiliates, except for (x) any documents
for which the Company’s General Counsel has given written consent to removal at
the time of termination of the Executive’s employment and (y) any information
necessary for the Executive to retain for the Executive’s tax purposes (provided
the Executive maintains the confidentiality of such information in accordance
with Section 6(a) above).
7. Additional Covenants.
(a) The Executive acknowledges that in the Executive’s capacity in management
the Executive has had or will have a great deal of exposure and access to the
trade secrets of the Company or its Affiliates and other Confidential
Information. Therefore, to protect such trade secrets and other Confidential
Information, the Executive agrees as follows:
(i) during the Executive’s employment with the Company or any Affiliate,
including during any Notice Period (whether such employment is during the Term
or thereafter) and, if the Executive receives severance pursuant to
Section 5(a), 5(d) or 5(f) for 12 months following termination of such
employment (whether or not the Term is in effect), the Executive shall not,
other than in the ordinary course of performing the Executive’s duties hereunder
or as agreed by the Company in writing, engage in a “Competitive Business,”
directly or indirectly, as an individual, partner, shareholder, director,
officer, principal, agent, employee, trustee, consultant, or in any relationship
or capacity, in any geographic location in which the Company or any of its
Affiliates is engaged in business. The Executive shall not be deemed to be in
violation of this Section 7(a) by reason of the fact that the Executive owns or
acquires, solely as an investment, up to two percent (2%) of the outstanding
equity securities (measured by value) of any entity. “Competitive Business”
shall mean a business engaged in (x) apparel design and/or apparel wholesaling
or (y) retailing in competition with any business that the Company or any of its
Affiliates is conducting at the time of the alleged violation; and

 

14



--------------------------------------------------------------------------------



 



(ii) during the Executive’s employment with the Company or any Affiliate and for
18 months following termination of such employment for any reason (whether
during the Term or thereafter), including, without limitation, during any Notice
Period, the Executive shall not, other than in the ordinary course of the
Company’s business or with the Company’s prior written consent, directly or
indirectly, solicit or encourage any customer of the Company or any of its
Affiliates to reduce or cease its business with the Company or any such
Affiliate or otherwise interfere with the relationship of the Company or any
Affiliate with its customers.
(b) The Executive agrees that during the Executive’s employment with the Company
or any Affiliate and for 18 months following termination of such employment for
any reason (whether during the Term or thereafter), including, without
limitation, during any Notice Period, the Executive shall not, other than in the
ordinary course of the Company’s business or with the Company’s prior written
consent, directly or indirectly, hire any employee of the Company or any of its
Affiliates, or solicit or encourage any such employee to leave the employ of the
Company or its Affiliates, as the case may be.
(c) Upon commencement of the Notice Period and following the termination of the
Executive’s employment for any reason (whether during the Term or thereafter),
the Executive and the Company each agree to refrain from making any statements
or comments, whether oral or written, of a defamatory or disparaging nature to
third parties regarding each other (and, in the case of the Executive’s
commitment hereunder, the “Company” shall include an Affiliate of the Company
and the Company’s officers, directors, personnel and products). The Executive
and the Company each understand that either party should be entitled to respond
truthfully and accurately to statements about such party made publicly by the
Executive or the Company, as the case may be, provided that such response is
consistent with the responding party’s obligation not to make any statements or
comments of a defamatory or disparaging nature as set forth herein.
8. Injunctive and Other Relief.
(a) The Executive acknowledges that the restrictions and commitments set forth
in Sections 6, 7 and 9 of this Agreement are necessary to prevent the improper
use and disclosure of Confidential Information and to otherwise protect the
legitimate business interests of the Company and any of its Affiliates. The
Executive further acknowledges that the restrictions set forth in Sections 6, 7
and 9 of this Agreement are reasonable in all respects, including, without
limitation, duration, territory and scope of activity. The Executive expressly
agrees and acknowledges that any breach or threatened breach by the Executive or
any third party of any obligation by the Executive under this Agreement,
including, without limitation, any breach or threatened breach of Section 6, 7
or 9 of this Agreement will cause the Company immediate, immeasurable and
irreparable harm for which there is no adequate remedy at law, and as a result
of this, in addition to its other remedies, the Company shall be entitled to the
issuance by a court of competent jurisdiction of an injunction, restraining
order, specific performance or other equitable relief in favor of itself,
without the necessity of posting a bond, restraining the Executive or any third
party from committing or continuing to commit any such violation.

 

15



--------------------------------------------------------------------------------



 



(b) If any restriction set forth in Section 6, 7 or 9 of this Agreement is found
by any arbitrator or court of competent jurisdiction to be unenforceable because
it extends for too long a period of time or over too great a range of activities
or in too broad a geographic area, it will be interpreted to extend over the
maximum period of time, range of activities or geographic area as to which it
may be enforceable. If any provision of Section 6, 7 or 9 of this Agreement is
declared to be invalid or unenforceable, in whole or in part, for any reason,
such invalidity will not affect the remaining provisions of such Section which
will remain in full force and effect.
9. Cooperation.
Following the Executive’s termination of employment for any reason (whether
during or after the expiration of the Term), upon reasonable request by the
Company, the Executive shall cooperate with the Company or any of its Affiliates
with respect to any legal or investigatory proceeding, including any government
or regulatory investigation, or any litigation or other dispute relating to any
matter in which the Executive was involved or had knowledge during the
Executive’s employment with the Company, subject to the Executive’s reasonable
personal and business schedules. The Company shall reimburse the Executive for
all reasonable out-of-pocket costs, such as travel, hotel and meal expenses and
reasonable attorneys’ fees, incurred by the Executive in providing any
cooperation pursuant to this Section 9; provided such expenses shall be paid to
the Executive as soon as practicable but in no event later than the end of the
calendar year following the calendar year in which the expenses are incurred,
subject in all cases to the Executive providing appropriate documentation to the
Company. The Company shall also pay the Executive a reasonable per diem amount
for the Executive’s time (other than for time spent preparing for or providing
testimony) which shall be based upon the Executive’s Base Salary at the Date of
Termination, with such per diem paid to the Executive in the calendar month
following the month in which she provides such assistance. Any reimbursement or
payment under this Section 9 shall not affect the amount of the reimbursement or
payment to the Executive in any other taxable year. The right to payment or
reimbursement pursuant to this Section 9 shall not be liquidated or exchanged
for any other benefit.
10. Tax Matters.
(a) If any amount, entitlement, or benefit paid or payable to the Executive or
provided for her benefit under this Agreement and under any other agreement,
plan or program of the Company or any Affiliate (such payments, entitlements and
benefits referred to as a “Payment”) is subject to the excise tax imposed under
Code Section 4999, or any similar federal or state law (an “Excise Tax”), then
notwithstanding anything contained in this Agreement to the contrary, to the
extent that any or all Payments would be subject to the imposition of an Excise
Tax, the Payments shall be reduced (but not below zero) if and to the extent
that such reduction would result in the Executive retaining a larger amount, on
an after-tax basis (taking into account federal, state and local income taxes
and the imposition of the Excise Tax), than if the Executive received all of the
Payments (such reduced amount is hereinafter referred to as the “Limited Payment
Amount”). The Company shall reduce or eliminate the Payments by first reducing
or eliminating the payments or benefits payable in cash and then by reducing or
eliminating the non-cash payments, in each case in reverse order beginning with
payments or benefits which are to be paid the farthest in time from the
Determination (as defined below).

 

16



--------------------------------------------------------------------------------



 



(b) All calculations under this Section 10 shall be made by a nationally
recognized accounting firm designated by the Company and reasonably acceptable
to the Executive (other than the accounting firm that is regularly engaged by
any party who has effectuated a Change in Control) (the “Accounting Firm”). The
Company shall pay all fees and expenses of such Accounting Firm. The Accounting
Firm shall provide its calculations, together with detailed supporting
documentation, both to the Company and the Executive within 45 days after the
Change in Control or the Date of Termination, whichever is later (or such
earlier time as is requested by the Company) and, with respect to the Limited
Payment Amount, shall deliver its opinion to the Executive that she is not
required to report any Excise Tax on her federal income tax return with respect
to the Limited Payment Amount (collectively, the “Determination”). Within 5 days
of the Executive’s receipt of the Determination, the Executive shall have the
right to dispute the Determination (the “Dispute”). The existence of the Dispute
shall not in any way affect the right of the Executive to receive the Payments
in accordance with the Determination. If there is no Dispute, the Determination
by the Accounting Firm shall be final binding and conclusive upon the Company
and the Executive (except as provided in subsection (c) below).
(c) If, after the Payments have been made to the Executive, it is established
that the Payments made to, or provided for the benefit of, the Executive exceed
the limitations provided in subsection (a) above (an “Excess Payment”) or are
less than such limitations (an “Underpayment”), as the case may be, then the
provisions of this subsection (c) shall apply. If it is established pursuant to
a final determination of a court or an Internal Revenue Service (the “IRS”)
proceeding which has been finally and conclusively resolved, that an Excess
Payment has been made, the Executive shall repay the Excess Payment to the
Company within 20 days following the determination of such Excess Payment. In
the event that it is determined by (i) the Accounting Firm, the Company (which
shall include the position taken by the Company, or together with its
consolidated group, on its federal income tax return) or the IRS, (ii) pursuant
to a determination by a court, or (iii) upon the resolution to the satisfaction
of the Executive of the Dispute, that an Underpayment has occurred, the Company
shall pay an amount equal to the Underpayment to the Executive within 10 days of
such determination or resolution together with interest on such amount at the
applicable federal short-term rate, as defined under Section 1274(d) of the Code
and as in effect on the first date that such amount should have been paid to the
Executive under this Agreement, from such date until the date that such
Underpayment is made to the Executive.
11. Representations.
The Executive represents and warrants that she has the free and unfettered right
to enter into this Agreement and to perform her obligations under it and that
she knows of no agreement between her and any other person, firm or
organization, or any law or regulation, that would be violated by the
performance of her obligations under this Agreement. The Executive agrees that
she will not use or disclose any confidential or proprietary information of any
prior employer in the course of performing her duties for the Company or any of
its Affiliates.

 

17



--------------------------------------------------------------------------------



 



12. Indemnification and Liability Insurance.
The Company hereby agrees during, and after termination of, her employment to
indemnify the Executive and hold her harmless, both during the Term and
thereafter, to the fullest extent permitted by law and under the certificate of
incorporation and by-laws of the Company against and in respect of any and all
actions, suits, proceedings, claims, demands, judgments, costs, expenses
(including reasonable attorneys’ fees), losses, amounts paid in settlement to
the extent approved by the Company, and damages resulting from the Executive’s
good faith performance of her duties as an officer or director of the Company or
any Affiliate of the Company. The Company shall reimburse the Executive for
expenses incurred by her in connection with any proceeding hereunder upon
written request from the Executive for such reimbursement and the submission by
the Executive of the appropriate documentation associated with these expenses.
Such request shall include an undertaking by the Executive to repay the amount
of such advance or reimbursement if it shall ultimately be determined that she
is not entitled to be indemnified hereunder against such costs and expenses. The
Company shall use commercially reasonable efforts to obtain and maintain
directors’ and officers’ liability insurance covering the Executive to the same
extent as the Company covers its other officers and directors.
13. Resolution of Disputes.
Except as otherwise provided in Section 8 above, any controversy, dispute or
claim arising under or relating to this Agreement, the Executive’s employment
with the Company or any Affiliate or the termination thereof shall, at the
election of the Executive or the Company (unless otherwise provided in an
applicable Company plan, program or agreement), be resolved by confidential,
binding and final arbitration, to be held in the borough of Manhattan in New
York City in accordance with the rules and procedures of the Commercial
Arbitration Rules of the American Arbitration Association. Judgment upon the
award rendered by the arbitrator may be entered in any court having jurisdiction
thereof and shall be binding upon the Parties. The Executive consents to the
personal and exclusive jurisdiction of the courts of the State of New York
(including the United States District Court for the Southern District of New
York) in any proceedings hereunder, including, without limitation, any
proceeding for equitable relief. The Executive further agrees not to interpose
any objection for improper venue in any such proceeding. Each Party shall be
responsible for its own costs and expenses, including attorneys’ fees, and
neither Party shall be liable for punitive or exemplary damages, provided that
if the Executive substantially prevails with respect to all claims that are the
subject matter of the dispute, her costs, including attorneys’ fees, shall be
borne by the Company and if such costs are not reimbursed by the Company in a
dispute exempt pursuant to Treasury Regulation 1.409A-1(b)(11) then such payment
shall be made by the Company to the Executive in the year following the year in
which the dispute is resolved.
14. Notices.
Any notice given to a Party shall be in writing and shall be deemed to have been
given (i) when delivered personally, (ii) three days after being sent by
certified or registered mail, postage prepaid, return receipt requested or
(iii) two days after being sent by overnight courier (provided that a written
acknowledgement of receipt is obtained by the overnight courier), with any such
notice duly addressed to the Party concerned at the address indicated below or
to such other address as such Party may subsequently designate by written notice
in accordance with this Section 14:

         
 
  If to the Company:   The Warnaco Group, Inc.
 
      501 Seventh Avenue
 
      New York, New York 10018
 
      Attention: General Counsel
 
       
 
  If to the Executive:   The most recent address in the Company’s records.

 

18



--------------------------------------------------------------------------------



 



15. Miscellaneous Provisions.
(a) This Agreement shall be governed by and construed and interpreted in
accordance with the laws of New York without reference to principles of
conflicts of law; provided, however, that Federal law shall apply to the
interpretation or enforcement of the arbitration provisions of Section 13
hereof.
(b) This Agreement contains the entire understanding and agreement between the
Parties concerning the subject matter hereof and, as of the Effective Date,
shall supersede all prior agreements, understandings, discussions, negotiations
and undertakings, whether written or oral, between the Parties with respect
thereto (including the employment agreement between the Parties dates as of
December 9, 2008 but not including any equity awards or related equity
agreements that remain outstanding as of the Effective Date which shall be
governed by the applicable provisions of any prior employment and/or equity
agreement, as applicable). No provision of this Agreement may be amended unless
such amendment is agreed to in writing and signed by the Executive and an
authorized officer of the Company. No waiver by either Party of any breach by
the other Party of any condition or provision contained in this Agreement to be
performed by such other Party shall be deemed a waiver of a similar or
dissimilar condition or provision at the same or any prior or subsequent time.
The respective rights and obligations of the Parties hereunder, including,
without limitation, Section 6 (protection of confidential information and
company property), Section 7 (additional covenants), Section 8 (injunctive and
other relief), Section 9 (cooperation) and Section 13 (resolution of disputes)
shall survive any expiration of the Term, including expiration thereof upon the
Executive’s termination of employment for whatever reason, to the extent
necessary to the intended preservation of such rights and obligations.
(c) The Company may withhold from any amounts, payments or benefits under this
Agreement such Federal, state, local or other taxes as shall be required to be
withheld pursuant to any applicable law or regulation.
(d) This Agreement shall be binding upon and inure to the benefit of the Parties
and their respective successors, heirs (in the case of the Executive) and
assigns. No rights or obligations of the Executive under this Agreement may be
assigned or transferred by the Executive other than her rights to compensation
and benefits, which may be transferred only by will, operation of law or in
accordance with any applicable Company plan, program or agreement.
(e) In the event that any provision or portion of this Agreement shall be
determined to be invalid or unenforceable by an arbitrator or court of competent
jurisdiction for any reason, in whole or in part, the remaining provisions of
this Agreement shall be unaffected thereby and shall remain in full force and
effect to the fullest extent permitted by law.

 

19



--------------------------------------------------------------------------------



 



(f) The headings and subheadings of the sections contained in this Agreement are
for convenience only and shall not be deemed to control or affect the meaning or
construction of any provision of this Agreement.
(g) This Agreement may be executed in two or more counterparts.
[Signatures on next page.]

 

20



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.

                      THE WARNACO GROUP, INC.    
 
               
 
  By:   /s/ Joseph R. Gromek                   
 
      Name:   Joseph R. Gromek    
 
      Title:   Chief Executive Officer    
 
                    THE EXECUTIVE    
 
               
 
  /s/ Martha J. Olson                    Martha J. Olson    

 

21



--------------------------------------------------------------------------------



 



Exhibit A
AGREEMENT AND RELEASE OF CLAIMS
THIS AGREEMENT AND RELEASE is executed by the undersigned (the “Executive”) as
of the date hereof.
WHEREAS, the Executive and The Warnaco Group, Inc. (the “Company”) entered into
an employment agreement dated October 31, 2011 (the “Employment Agreement”);
WHEREAS, the Executive has certain entitlements pursuant to the Employment
Agreement subject to the Executive’s executing this Agreement and Release and
complying with its terms.
NOW, THEREFORE, in consideration of the payments set forth in Section 5 of the
Employment Agreement and other good and valuable consideration, the Executive
agrees as follows:
The Executive, on behalf of herself and her dependents, heirs, administrators,
agents, executors, successors and assigns (the “Executive Releasors”), hereby
releases and forever discharges the Company and its affiliated companies and
their past and present parents, subsidiaries, successors and assigns and all of
the aforesaid companies’ past and present officers, directors, employees,
trustees, shareholders, representatives and agents (the “Company Releasees”),
from any and all claims, demands, obligations, liabilities and causes of action
of any kind or description whatsoever, in law, equity or otherwise, whether
known or unknown, that any Executive Releasor had, may have had or now has
against the Company or any other Company Releasee as of the date of execution of
this Agreement and Release arising out of or relating to the Executive’s
employment relationship, or the termination of that relationship, with the
Company (or any affiliate), including, but not limited to, any claim, demand,
obligation, liability or cause of action arising under any Federal, state, or
local employment law or ordinance (including, but not limited to, Title VII of
the Civil Rights Act of 1964, the Civil Rights Act of 1991, the Equal Pay Act,
the Americans With Disabilities Act of 1991, the Workers Adjustment and
Retraining Notification Act, the Employee Retirement Income Security Act (other
than any claim for vested benefits), the Family and Medical Leave Act, and the
Age Discrimination in Employment Act, as amended by the Older Workers’ Benefit
Protection Act (“ADEA”)), tort, contract, or alleged violation of any other
legal obligation (collectively “Released Executive Claims”). In addition, in
consideration of the promises and covenants of the Company, the Executive, on
behalf of herself and the other Executive Releasors, further agrees to waive any
and all rights under the laws of any jurisdiction in the United States, or any
other country, that limit a general release to any of the foregoing actions,
causes of action, claims or charges that are known or suspected to exist in the
Executive’s favor as of the date of this Agreement and Release. Anything to the
contrary notwithstanding in this Agreement and Release or the Employment
Agreement, nothing herein shall release any Company Releasee from any claims or
damages based on (i) any right or claim that arises after the date of this
Agreement and Release pertaining to a matter that arises after such date,
(ii) any right the Executive may have to enforce Sections 5, 10 and 12 of the
Employment Agreement, (iii) any right or claim the Executive may have to
benefits or equity awards that have accrued or vested as of the Date of
Termination or any right pursuant to any qualified retirement plan or (iv) any
right the Executive may have to be indemnified by the Company to the extent such
indemnification by the Company or any Affiliate is permitted by applicable law
or the Company’s by-laws.

 

22



--------------------------------------------------------------------------------



 



The Executive agrees that she shall continue to be bound by, and will comply
with, the provisions of Sections 6, 7, 9 and 13 of the Employment Agreement and
the provisions of such sections, along with Section 8 of the Employment
Agreement, shall be incorporated fully into this Agreement and Release.
The Executive acknowledges that she has been provided a period of at least 21
calendar days (45 calendar days in the case of any termination covered by
Section 7(f)(1)(F)(ii) of ADEA) in which to consider and execute this Agreement
and Release. The Executive further acknowledges and understands that she has
seven calendar days from the date on which she executes this Agreement and
Release to revoke her acceptance by delivering to the Company written
notification of her intention to revoke this Agreement and Release in accordance
with Section 14 of the Employment Agreement. This Agreement and Release becomes
effective when signed unless revoked in writing and in accordance with this
seven-day provision. To the extent that the Executive has not otherwise done so,
the Executive is advised to consult with an attorney prior to executing this
Agreement and Release.
This Agreement and Release shall be governed by and construed and interpreted in
accordance with the laws of New York without reference to principles of
conflicts of law. Capitalized terms, unless defined herein, shall have the
meaning ascribed to such terms in the Employment Agreement.
IN WITNESS WHEREOF, the Executive has executed this Agreement and Release as of
the date hereof.

             
 
                     
 
           
 
  Date:        
 
     
 
   

 

23